Name: Council Decision (EU) 2016/1224 of 18 July 2016 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  Asia and Oceania;  economic geography
 Date Published: 2016-07-28

 28.7.2016 EN Official Journal of the European Union L 202/1 COUNCIL DECISION (EU) 2016/1224 of 18 July 2016 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with point (a) of Article 218(6) and Article 218(8) thereof, Having regard to the 2003 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part (Protocol), was signed on behalf of the Union and its Member States on 1 April 2015. (2) The Protocol should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union, is hereby approved on behalf of the Union and its Member States (1). Article 2 The President of the Council shall, on behalf of the Union, make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community ; or to the Community  in the text of the Euro-Mediterranean Agreement and of the Protocol are, where appropriate, to be read as to the European Union  or to the Union .. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 July 2016. For the Council The President F. MOGHERINI (1) The Protocol is attached to the decision on signature.